          Case 8:19-cr-00061-JVS Document 477 Filed 05/31/21 Page 1 of 1 Page ID #:8272
BRETT A. SAGEL (Cal. Bar No. 243918)
Assistant United States Attorney
Ronald Reagan Federal Building
411 West Fourth Street, Suite 8000
Santa Ana, California 92701
Brett.Sagel@usdoj.gov
                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA                                     CASE NUMBER:

                                                                               SA CR 19-061-JVS
                                              PLAINTIFF(S)
                  v.
MICHAEL JOHN AVENATTI                                                 NOTICE OF MANUAL FILING
                                                                            OR LODGING
                                           DEFENDANT(S).

PLEASE TAKE NOTICE:
          Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually        Filed   ✔   Lodged : (List Documents)

(1) Government's Ex Parte Application for Under Seal Filing

(2) [Proposed] Order Authorizing Under Seal Filing

(3) Government's Under Seal SuCNJTTJPO




Reason:
✔ Under Seal

     In Camera
          Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
          Per Court order dated:
          Other:




May 31, 2021                                                  Brett A. Sagel
Date                                                          Attorney Name
                                                              United States of America
                                                              Party Represented


Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (05/15)                              NOTICE OF MANUAL FILING OR LODGING
